USDC IN/ND case 2:20-cr-00127-PPS-JEM document 31 filed 02/08/21 page 1 of 3


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
       v                                      )       CAUSE NO.: 2:20-CR-127-PPS-JEM
                                              )
TYRONE E. JOHNSON,                            )
    Defendant.                                )

                                    OPINION AND ORDER

       This matter is before the Court on Defendant’s Motion for an Order Requiring the

Government to Give Notice of Its Intention to Use Other Crimes, Wrongs, or Acts Evidence [DE

20], filed January 13, 2020. The Government filed a response on January 25, 2021, and no reply has

been filed.

       Defendant Johnson requests that the Government provide notice of evidence of other crimes,

wrongs, or acts of Defendant as well as evidence of specific instances of conduct of Defendant.

Defendant also requests that with respect to each crime, wrong, act, or specific instance of conduct,

the Government provide the following: the dates, time, places, and persons involved; the statements

of each participant; the documents which contain evidence of the crimes, wrongs, or acts including

when the documents were prepared and who prepared and had possession of the documents; copies

of audio or video records; and the issues on which the Government believes the evidence is relevant.

Finally, Defendant asks the Court to order the Government to provide the above material at least

four weeks prior to trial. The Government requests that the instant Motion be denied and represents

that if 404(b) evidence will be introduced, the Government will provide notice to Defendant at or

before the final pretrial conference, which is currently scheduled two weeks before the trial.

       With respect to Defendant’s four-week notice request, Federal Rule of Evidence 404(b)

provides no specific timing for disclosure. United States v. Blount, 502 F.3d 674, 677 (7th Cir.

2007). The Arraignment Order requires the parties to be prepared to discuss and consider any
USDC IN/ND case 2:20-cr-00127-PPS-JEM document 31 filed 02/08/21 page 2 of 3


anticipated legal or evidentiary problems, such as prior bad acts evidence under Federal Rule of

Evidence 404(b), at the Final Pretrial Conference. Providing notice by the date of the Final Pretrial

Conference is sufficient. See id. at 678; United States v. Watson, 409 F.3d 458, 465-66 (D.C. Cir.

2005) (forty-eight hours sufficient).

       With respect to the specificity of the material Defendant requests, the Government objects

that Defendant does not need the level of detail he requests in order to put him on notice of the

“general nature” of the 404(b) evidence. The Government notes that even an indictment does not

require the requested specificity of detail to effectively put a defendant on notice of the offenses

charged. In the instant Motion, Defendant provides no authority or argument for why his requests

are proper. The Court finds that Defendant is requesting more specificity than is warranted. United

States v. Alex, 791 F. Supp. 723, 728 (N.D. Ill. 1992) (“By its terms, Rule 404(b) only requires the

government to disclose the general nature of such evidence it intends to introduce at trial. [The

defendant’s] demand for specific evidentiary detail including dates, times, places, and persons

involved is wholly overbroad.”).

       As to Defendant’s Rule 608(b) request, the Government correctly asserts that Rule 608(b)

does not require pretrial disclosure of anything. Indeed, “defendants are not entitled access to any

Rule 608(b) material which is not discoverable under Federal Rule of Criminal Procedure 16.”

United States v. Perez, No. 00 CR 211, 2002 WL 1461504, at *12 (N.D. Ill. July 3, 2004); see also

United States v. Kirkwood, No 06-30064, 2007 WL 605008, at *2 (C.D. Ill. Feb. 22, 2007).

Therefore, the Court finds that Defendant’s 608(b) requests are not proper.

       For the foregoing reasons, the Court DENIES Defendant’s Motion for an Order Requiring

the Government to Give Notice of Its Intention to Use Other Crimes, Wrongs, or Acts Evidence [DE

20]. The Court REMINDS the Government of its obligation to disclose Rule 404(b) evidence in

accordance with the Court’s Arraignment Order.



                                                 2
USDC IN/ND case 2:20-cr-00127-PPS-JEM document 31 filed 02/08/21 page 3 of 3


      SO ORDERED this 8th day of February, 2021.

                                       s/ John E. Martin
                                       MAGISTRATE JUDGE JOHN E. MARTIN
                                       UNITED STATES DISTRICT COURT
cc:   All counsel of record.




                                          3
